UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: February 29, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-108690 OSL HOLDINGS INC. (Exact name of registrant as specified in its charter) Nevada 98-0441032 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 60 Dutch Hill Road, Suite 15 New York, NY (Address of principal executive offices) (Zip Code) (212) 419-4900 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company filer. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of April 13, 2012: 66,068,255 shares of common stock, including a total of 529,412 shares issuable under contractual commitments. OSL HOLDINGS INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) (FORMERLY RED ROCK PICTURES HOLDINGS, INC. AND SUBSIDIARIES) FORM 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Operations 5 Condensed Consolidated Statements of Stockholders' Deficit 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5 Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 2 CAUTIONARY STATEMENT RELATED TO FORWARD LOOKING STATEMENTS This Quarterly Report on Form10-Q includes certain forward-looking statements as defined within Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, relating to revenue, revenue composition, earnings, projected plans, performance, contract procurement, demand trends, future expense levels, trends in average headcount and gross margins, and the level of expected capital expenditures. Such forward-looking statements are based on the beliefs of, estimates made by, and information currently available to OSL Holdings Inc. management and are subject to certain risks, uncertainties and assumptions. Any statements contained herein (including without limitation statements to the effect that the Company or management "estimates," "expects," "anticipates," "plans," "believes," "projects," "continues," "may," "will," "could," or "would" or statements concerning "potential" or "opportunity" or variations thereof or comparable terminology or the negative thereof) that are not statements of historical fact should be construed as forward-looking statements. The actual results of OSL Holdings Inc. may vary materially from those expected or anticipated in these forward-looking statements. The realization of such forward-looking statements may be impacted by certain important unanticipated factors including those discussed in "Risk Factors" under Item1A, and "Management's Discussion and Analysis of Financial Condition and Results of Operations." Because of these and other factors that may affect OSL Holdings Inc.’s operating results, past performance should not be considered as an indicator of future performance, and investors should not use historical results to anticipate results or trends in future periods. The Company undertakes no obligation to publicly release the results of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Readers should carefully review the risk factors described in this and other documents that OSL Holdings Inc. files from time to time with the Securities and Exchange Commission ("SEC"), including subsequent Current Reports on Form8-K, Quarterly Reports on Form10-Q and Annual Reports on Form10-K. 3 PART I – FINANCIAL INFORMATION Item 1.Financial Statements OSL HOLDINGS INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) (FORMERLY RED ROCK PICTURES HOLDINGS, INC. AND SUBSIDIARIES) CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) As of February 29, As of August 31, (Unaudited) (Unaudited) Assets Current assets: Cash $ $ Prepaid and other assets - Total current assets Website development costs Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable and accrued liabilities $ $ Accrued officers compensation - Advances from related parties Senior secured convertible note, including accrued interest of $46,300 - Secured Promissory Note - Convertible notes, including accrued interest of $1,200 - Promissory notes, including accrued interest of $1,400 Total current liabilities Stockholders’ deficit: Preferred Stock, $.001 par value; 5,000,000 shares authorized; no shares issued and outstanding at February 29, 2012 and August 31, 2011, respectively - - Common Stock, $.001 par value; 120,000,000 shares authorized; 64,068,255 and 50,000,000 shares issued and outstanding at February 29, 2012 and August 31, 2011, respectively Additional paid-in capital Common shares issuable (529,412 and 0 shares, respectively) - Deficit accumulated during the development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to the condensed consolidated financial statements. 4 OSL HOLDINGS INC. AND SUBSIDIARIES (FORMERLY RED ROCK PICTURES HOLDINGS, INC. AND SUBSIDIARIES) (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended February 29, 2012 Three Months Ended February 28, 2011 (Unaudited) (Unaudited) Revenues $ - $ - Operating expenses: General and administrative expenses 40 Total operating expenses 40 Operating loss ) ) Other: Loss on acquisition ) - Interest expense ) - Other expense, net ) - Net loss $ $ ) Net loss per common share Net loss per common share – basic and diluted $ $ ) Weighted average common shares outstanding – basic and diluted See accompanying notes to the condensed consolidated financial statements. 5 OSL HOLDINGS INC. AND SUBSIDIARIES (FORMERLY RED ROCK PICTURES HOLDINGS, INC. AND SUBSIDIARIES) (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Six Months Ended February 29, 2012 Six Months Ended February 28, 2011 September 16, 2010 (Inception) to February 29, 2012 (Unaudited) (Unaudited) (Unaudited) Revenues $ - $ - $ - Operating expenses: General and administrative expenses Total operating expenses Operating loss ) ) ) Other: Reverse merger costs ) - ) Loss on acquisition ) - ) Interest expense ) - ) Other expense, net ) - ) Net loss $ $ ) $ ) Net loss per common share Net loss per common share – basic and diluted $ $ ) Weighted average common shares outstanding – basic and diluted See accompanying notes to the condensed consolidated financial statements. 6 OSL HOLDINGS INC. AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) (FORMERLY RED ROCK PICTURES HOLDINGS, INC. AND SUBSIDIARIES) CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ DEFICIT SIX MONTHS ENDED FEBRUARY 29, 2012 (UNAUDITED) PreferredStock CommonStock Additional Paid in Common Shares Stockholders’ Shares Amount Shares Amount Capital Issuable Deficit Deficit Balance, August 31, 2011 - $
